Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
				Amendment to the specification
	1)	For consistency, the Figs. 1-9 descriptions have been amended to read as follows:
--Fig. 1 is a perspective view of the retail packaging for consumable products showing our new design;
Fig. 1 is a front view thereof;
Fig. 3 is a rear view thereof;
Fig. 4 is a side view thereof;
Fig. 5 is another side view thereof;
Fig. 6 is a top perspective view in an opened configuration thereof; 
Fig. 7 is a bottom view thereof;
Fig. 8 is a top, front and side perspective view in an open configuration thereof; and 
Fig. 9 is a perspective view thereof wherein consumable products are shown through the window of the packaging. –
2)	The following broken line statement has been inserted preceding the claim:
-- The broken line showing of portions of the claimed design is included for the purpose of illustrating environmental structure and forms no part of the claimed design. --

					Amendment to the claim
The claim has been amended to read as follows:--We Claim:
	The ornamental design for a retail packaging for consumable products as shown and described. –
						Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abraham Bahta whose telephone number is (571) 272-1532. The Examiner can normally be reached on Monday thru Friday 9:00 AM till 5:00PM EST. Examiner interviews are available via telephone, 
in- person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated interview Request (AIR) at http://www.uspto.gov/intreviewpractice. If attempts to reach the examiner by telephone are unsuccessful, Supervisor Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABRAHAM BAHTA/Primary Examiner, Art Unit 2913